J-A25036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JESSE RYAN HILL                            :
                                               :
                       Appellant               :      No. 1440 MDA 2019

         Appeal from the Judgment of Sentence Entered August 5, 2019
                 In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0002742-2018


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED NOVEMBER 17, 2020

        Appellant, Jesse Ryan Hill, appeals from the judgment of sentence

entered in the Berks County Court of Common Pleas, following his jury trial

convictions for first-degree murder, possessing instruments of crime (“PIC”),1

and related offenses. We affirm.

        In its opinion, the trial court set forth the relevant facts of this case as

follows:

           On May 5, 2018, [Appellant’s] fiancé, Miranda Stump
           (“Stump”) told [Appellant] that the decedent [(“Victim”)]
           raped her. The rape occurred in a breezeway on the 500
           block of Franklin Street. Neither Stump nor [Appellant]
           knew [Victim’s] actual name.       [Appellant] didn’t know
           [Victim] personally but knew who he was based on Stump’s
           description of him as “the Spanish male who sits on the step
           down Franklin Street.” Stump was addicted to heroin at the
           time and did not tell law enforcement she was raped until a
____________________________________________


1   18 Pa.C.S.A. §§ 2502(a); 907(a), respectively.
J-A25036-20


       week after [Appellant’s] arrest in this case on May 16, 2018.

       On May 9, 2018, shortly before [Appellant] stabbed
       [Victim], [Appellant] and Stump were at their apartment
       located on the 700 block of Franklin Street. Stump again
       provided [Appellant] with the description of the individual
       who raped her prior to their walk to Franklin Street.
       [Appellant] and Stump left their apartment so that
       [Appellant] could “have words” with [Victim]. Stump knew
       that when she and [Appellant] left the apartment there
       would be a confrontation between [Appellant] and [Victim].
       Stump pointed out [Victim] to [Appellant] just prior to
       [Appellant] stabbing [Victim].

       At approximately 9:30 p.m., [Victim] and a black male were
       on the steps outside of 537 Franklin Street, Reading, Berks
       County, Pennsylvania. Neither [Victim] nor the black male
       were in possession of weapons of any kind. While [Victim]
       was seated on the steps, [Appellant] approached him and
       stabbed him in the chest. [Victim] and the black male then
       chased after [Appellant] towards 6th Street. [Appellant]
       called for Stump to come with him as she was hiding behind
       a tree across the street. After failing to catch up to
       [Appellant], [Victim] and the black male returned to 537
       Franklin Street. As they were returning, [Victim] was
       bleeding heavily and had to be helped to the stairs. [Victim]
       stated that he was going to die. The black male called an
       ambulance which arrived quickly to the scene.            Law
       enforcement officers also arrived and identified [Victim]
       outside of 537 Franklin Street with a critical stab wound to
       his chest. [Victim] was bleeding and there was a large pool
       of blood. [Victim] died from the stab wound.

       After [Appellant] lunged at and stabbed [Victim],
       [Appellant] and Stump ran directly back to their apartment
       on the 700 block of Franklin Street. They were afraid that
       [Victim] and the black male were going to attack them.
       While at their apartment, [Appellant] told Stump that he had
       killed [Victim] by stabbing him with a knife. [Appellant] also
       shaved his face and head. According to Stump, [Appellant]
       used a metallic red switch blade knife to kill [Victim].

       On the day of the assault, Criminal Investigator Ryan
       Scrampsie…of the Reading Police Department responded to

                                   -2-
J-A25036-20


       537 Franklin Street.        While on scene, [Investigator]
       Scrampsie walked towards the 600 block of Franklin Street
       and located a knife in a storm drain. After stabbing [Victim],
       [Appellant] was observed on video running into the 600
       block of Franklin Street and being chased by [Victim]. He
       was also observed standing on the corner of 100 South 6 th
       Street with Stump prior to the stabbing.

       [Appellant] and Stump were both detained and interviewed
       by law enforcement on May 16, 2018. During the interview,
       [Appellant] admitted that he stabbed [Victim]. He also
       stated that he shaved his head to change his appearance
       after the stabbing. [Appellant] initially stated that he
       believed [Victim] had a weapon on him5 and was defending
       himself but then changed his story saying that he “freaked
       out” and “snapped” and that he “hit the guy with it and ran.”
       [Appellant] stated that the knife used to stab [Victim] was
       orange and he discarded it in the weeds along the train
       tracks by his building. The knife was unable to be located.

          5  During the interview, [Appellant] imitated the
          gesture he claimed caused him concern.         When
          imitating [Victim], [Appellant] leaned forward and
          then reached his hand down towards his back/waist.
          However, he later admitted he just “freaked out” and
          “snapped” which contradicted his initial statement
          that he believed [Victim] possessed a weapon.

       On the same day as the interviews of [Appellant] and
       Stump, a search warrant was executed on [Appellant’s]
       apartment on the 700 block of Franklin Street.         The
       apartment consisted of one room. A knife was discovered
       inside of that room between the wall and a mattress. Two
       additional knives were located inside of a pink tote in the
       room. Another knife with a black and yellow handle was
       located around the second doorway.

       After [Appellant] was arrested, Stump went to visit him in
       prison. While she was there, [Appellant] told Stump that
       she should say that [Victim] was in possession of a firearm
       when the stabbing occurred. Also, on May 14, 2019, while
       [Appellant] was incarcerated in Berks County Prison,
       [Appellant] was involved in a telephone call which resulted
       in the filing of an additional criminal complaint against

                                   -3-
J-A25036-20


         [Appellant] for criminal attempt to commit solicitation of
         witness intimidation.

(Trial Court Opinion, filed January 31, 2020, at 2-4) (internal citations

omitted).

      Procedurally, a jury convicted Appellant on July 17, 2019, of first-degree

murder, PIC, and related offenses. The court sentenced Appellant on August

5, 2019, to life imprisonment for murder and a consecutive 2½ to 5 years’

imprisonment for PIC. Appellant timely filed a notice of appeal on August 30,

2019. On September 5, 2019, the court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Following the grant of an extension of time, Appellant timely complied.

      Appellant raises the following issues for our review:

         Where the evidence reflected that the decedent was killed
         by [Appellant] and the Commonwealth presented conflicting
         evidence as to whether the victim possessed a weapon
         and/or whether Appellant acted in the heat of passion
         and/or had the specific intent to kill, was the evidence
         insufficient as a matter of law to prove either first or third
         degree murder?

         Where [Appellant] presented evidence of both imperfect
         self-defense and heat of passion defenses, did the [trial]
         court err in not giving the jury instruction on both theories
         of manslaughter?

         Where the court issued evidentiary rulings that stripped
         [Appellant] of the presumption of innocence and denied the
         right to a defense as to critical issues, did the [trial] court
         err?

(Appellant’s Brief at 3).

      In his first issue, Appellant argues the Commonwealth failed to prove he

                                      -4-
J-A25036-20


acted with specific intent to kill. Appellant asserts that he stabbed Victim near

the left clavicle/shoulder area, which is not a vital part of the body. Appellant

maintains that when he left his apartment on the night in question, he just

wanted to “have words” with Victim.       Appellant emphasizes that the only

weapon he had on his person that evening was a pocketknife, which he always

carried. Appellant claims that when Ms. Stump initially disclosed the rape to

him a few days before the stabbing, Appellant did not believe her because of

her heroin addiction. Appellant insists that it was not until he saw Ms. Stump’s

reaction when she saw Victim on the night in question, and the fear she

exhibited, that Appellant actually believed Victim had raped her.

      Additionally, Appellant argues that he only stabbed Victim because he

thought Victim was reaching for a weapon. Appellant highlights that Victim is

much larger than Appellant. Appellant avers the evidence demonstrated that

Appellant acted in the “heat of passion” or imperfect self-defense, such that a

voluntary manslaughter conviction was more appropriate than a murder

conviction. Regarding heat of passion, Appellant claims he stabbed Victim

only upon seeing the man who had raped his fiancé. Appellant reiterates that

he did not believe Ms. Stump’s initial rape disclosure, so it was not until he

saw Victim on the night in question that he believed the rape took place. With

respect to imperfect self-defense, Appellant insists Victim reached behind him

during their confrontation as if Victim was about to pull out a weapon.

Appellant contends he believed Victim might have had a gun on his person,


                                      -5-
J-A25036-20


and Appellant struck Victim once with the knife simply to incapacitate him so

that Appellant could run away.

       Appellant     further    stresses       that   testimony   from   one   of   the

Commonwealth’s witnesses, Mr. Burgos, was inherently unreliable. Appellant

maintains Mr. Burgos was inside of his home during the initial confrontation

between Appellant and Victim, so Mr. Burgos could not hear the conversation

between them. Appellant insists Mr. Burgos’ testimony that he could “see

everything” because there was a full moon is untrue, where there was actually

a pink moon on the night in question, which was not that bright. 2 Appellant

claims Mr. Burgos’ testimony that he could see Appellant’s eye color and tattoo

strains credulity. Appellant concludes the evidence was insufficient to sustain

his first-degree murder conviction, and this Court must reverse. We disagree.

       When examining a challenge to the sufficiency of evidence:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying the above test, we may not weigh the evidence and
          substitute our judgment for the fact-finder. In addition, we
          note that the facts and circumstances established by the
          Commonwealth need not preclude every possibility of
          innocence. Any doubts regarding a defendant’s guilt may
          be resolved by the fact-finder unless the evidence is so weak
          and inconclusive that as a matter of law no probability of
____________________________________________


2 On appeal, Appellant claims the trial court should have taken judicial notice
of the pink moon that evening. Appellant makes this assertion for the first
time on appeal, so it is waived. See Pa.R.A.P. 302(a) (stating issues not
raised in trial court are waived and cannot be raised for first time on appeal).

                                           -6-
J-A25036-20


         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         trier of fact while passing upon the credibility of witnesses
         and the weight of the evidence produced, is free to believe
         all, part or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)). Nevertheless, “courts of

this jurisdiction have recognized that where evidence offered to support a

verdict of guilt is so unreliable and/or contradictory as to make any verdict

based thereon pure conjecture, a jury may not be permitted to return such a

finding.” Commonwealth v. Karkaria, 533 Pa. 412, 419, 625 A.2d 1167,

1170 (1993) (internal citation omitted) (explaining that evidence which is so

unreliable and contradictory that it is incapable of supporting verdict of guilty

is insufficient as matter of law).

      The Crimes Code defines first-degree murder as follows:

         § 2502. Murder

            (a) Murder of the first degree.―A criminal homicide
         constitutes murder under the first degree when it is
         committed by an intentional killing.

18 Pa.C.S.A. § 2502(a).     “Specific intent to kill can be established though

circumstantial evidence, such as the use of a deadly weapon on a vital part of

the victim’s body.” Commonwealth v. N. Montalvo, 598 Pa. 263, 274, 956


                                      -7-
J-A25036-20


A.2d 926, 932 (2008), cert denied, 556 U.S. 1186, 129 S.Ct. 1989, 173

L.Ed.2d 1091 (2009). “Also, we are cognizant that the period of reflection

required for premeditation to establish the specific intent to kill ‘may be very

brief; in fact the design to kill can be formulated in a fraction of a second.

Premeditation and deliberation exist whenever the assailant possesses the

conscious purpose to bring about death.’” Commonwealth v. Rivera, 603

Pa. 340, 355, 983 A.2d 1211, 1220 (2009), cert. denied, 560 U.S. 909, 130

S.Ct. 3282, 176 L.Ed.2d 1191 (2010) (quoting                Commonwealth v.

Drumheller, 570 Pa. 117, 146, 808 A.2d 893, 910 (2002), cert. denied, 539

U.S. 919, 123 S.Ct. 2284, 156 L.Ed.2d 137 (2003)).

      The Crimes Code defines voluntary manslaughter as follows:

         § 2503. Voluntary manslaughter

             (a) General rule.—A person who kills an individual
         without lawful justification commits voluntary manslaughter
         if at the time of the killing he is acting under a sudden and
         intense passion resulting from serious provocation by:

            (1)   the individual killed; or

             (2) another whom the actor endeavors to kill, but he
         negligently or accidentally causes the death of the individual
         killed.

             (b) Unreasonable belief killing justifiable.—A
         person who intentionally or knowingly kills an individual
         commits voluntary manslaughter if at the time of the killing
         he believes the circumstances to be such that, if they
         existed, would justify the killing under Chapter 5 of this title
         (relating to general principles of justification), but his belief
         is unreasonable.

18 Pa.C.S.A. § 2503(a), (b). See also 18 Pa.C.S.A. § 505(a), (b) (discussing

                                       -8-
J-A25036-20


use of force justifiable for protection of person and limitations on justifying

necessity for use of force).

      Concerning Section 2503(a), “[a]n objective standard is applied to

determine whether the provocation was sufficient to support the defense of

heat of passion voluntary manslaughter.          The ultimate test for adequate

provocation remains whether a reasonable [person], confronted with this

series of events, became impassioned to the extent that his mind was

incapable of cool reflection.” Commonwealth v. Miller, 605 Pa. 1, 20-21,

987 A.2d 638, 650 (2009) (internal citations and quotation marks omitted).

Regarding Section 2503(b), our Supreme Court has explained that imperfect

self-defense “is imperfect in only one respect—an unreasonable rather than a

reasonable belief that deadly force was required to save the actor’s life. All

other principles of justification under 18 Pa.C.S.[A.] § 505 must have been

met[.]” Rivera, supra at 363, 983 A.2d at 1225 (internal citation omitted).

      Instantly, the trial court addressed Appellant’s sufficiency claim as

follows:

            Sufficiency of the Evidence—Specific Intent to Kill

           [Appellant’s] first challenge to the sufficiency of the
           evidence concerns the location of the stab wound on
           [Victim]. [Appellant] claims that the location of the stab
           wound on the upper chest, near the clavicle area, indicates
           that [Appellant] did not have the specific intent to kill
           [Victim]. …

                                   *    *    *

           Pennsylvania courts have held that a knife is a deadly

                                       -9-
J-A25036-20


       weapon and the chest is a vital part of the body. See
       Commonwealth v. Robertson, 874 A.2d 1200, 1207
       (Pa.Super. 2005) (holding that a knife is a deadly weapon);
       Commonwealth v. Briggs, [608 Pa. 430, 457, 12 A.3d
       291, 307 (2011)] (“The chest and abdomen house the
       human body’s chief circulatory and digestive organs, as well
       as a network of vital arteries and veins which supply them
       and, thus, are vital areas of the body.”)

                                *     *      *

       In the case at bar, this court finds that the evidence was
       sufficient to convict [Appellant] of first-degree murder as
       the Commonwealth established that he had the specific
       intent to kill [Victim]. When [Appellant] and Stump left their
       apartment in the 700 block of Franklin Street, [Appellant]
       knew that Stump had been raped by a “Spanish male” and
       that this person “sits on the step down Franklin Street.”
       Stump indicated that [Appellant] knew of the individual she
       described. The jury could have inferred that [Appellant]
       went out seeking revenge for the rape of Stump. Upon
       seeing [Victim], [Appellant] approached him and stabbed
       him with a knife. As set forth above, a knife is a deadly
       weapon and the chest is a vital part of the body.
       Pennsylvania law makes no distinction between parts of the
       chest that are vital or non-vital. … [Thus,] it is clear that
       the entire chest is a vital area of the body. This holding is
       supported by the facts of this case where [Appellant’s] knife
       entered [Victim] high on his chest and just under his clavicle
       but resulted in [Victim’s] death. Therefore, the jury could
       infer that [Appellant] had the specific intent to kill [Victim]
       based on [Appellant’s] use of a knife to stab [Victim] in the
       chest.

              Sufficiency of the Evidence—Heat of Passion

                                *     *      *

       In this case, there was sufficient evidence to support
       [Appellant’s] conviction for first-degree murder and to find
       that [Appellant] did not kill [Victim] in the heat of passion.
       First, there is no evidence that [Victim] provoked
       [Appellant]. On May 5, 2018, Stump told [Appellant] that
       [Victim] had raped her.        Four days later, [Appellant]

                                    - 10 -
J-A25036-20


       confronted [Victim] and stabbed him.         There was no
       testimony that [Victim] was doing anything other than
       sitting on the steps when [Appellant] assaulted him. Also,
       there was no testimony that [Victim] took any provocative
       action against [Appellant] at any time. [Appellant] stated
       in his video interview that he believed [Victim] may have
       had a weapon because [Victim] leaned forward and reached
       his hand toward his waist. This was insufficient provocation
       to support a finding of voluntary manslaughter.
       Additionally, [Appellant] later admitted that he “freaked
       out,” “snapped,” and “hit the guy with it and ran.”

       … Based on the testimony presented, the jury could have
       inferred that [Appellant] learned of the alleged rape on May
       5, 2018, and then went out looking for [Victim] on May 9,
       2018, armed with a knife. Stump knew that there would be
       a confrontation between [Appellant] and [Victim] when she
       left the apartment. [Appellant] wanted to “have words” with
       [Victim]. The jury could have concluded that [Appellant]
       left the apartment looking for revenge against [Victim] for
       the alleged rape of Stump that occurred four days earlier.
       Therefore, when considering the evidence in the light most
       favorable to the Commonwealth, the jury could have
       determined that all of the elements of first-degree murder
       were established beyond a reasonable doubt.

                               *     *      *

              Sufficiency of the Evidence—Self-Defense

                               *     *      *

       In this case, there was no evidence that [Victim] ever
       possessed a weapon or took any action against [Appellant]
       that would have justified the use of any force, deadly or
       otherwise. There were no weapons found on [Victim’s] body
       or in the area where he was sitting when he was assaulted
       by [Appellant]. There was no testimony that anyone saw
       [Victim] with a weapon. The only movement allegedly made
       by [Victim] was leaning forward and putting his hand near
       his waist. Therefore, [Appellant’s] belief that he was in
       imminent danger of death or serious bodily injury requiring
       the use of force against [Victim] was unreasonable and he
       was unable to establish that he acted in self-defense.

                                   - 11 -
J-A25036-20



          Although [Appellant] unreasonably believed that [Victim]
          had a weapon and deadly force was required, the defense
          of imperfect self-defense was not available as the remaining
          principles of self-defense were not satisfied.          Here,
          [Appellant] was the aggressor as he sought out and
          confronted [Victim]. Furthermore, [Appellant] had a duty
          to retreat and failed to do so. Therefore, [Appellant] did not
          establish that he acted in self-defense[3] or imperfect self-
          defense.

            Sufficiency of the Evidence—Conflicting Testimony

                                       *       *    *

          [Appellant] first attacks the testimony provided by [Mr.]
          Burgos (“Burgos”), an eyewitness to [Appellant’s] attack on
          [Victim]. He claims that the testimony of [Investigator]
          Scrampsie and Stump contradicted the testimony of Burgos.

          At trial, Burgos testified that he was residing at 537 Franklin
          Street on May 9, 2018. At approximately 9:30 p.m., Burgos
          went downstairs and observed a Hispanic male ([Victim])
          and a black male on the steps at 537 Franklin Street.
          Burgos testified that the Hispanic male ([Victim]) turned
          and said hello to him when he came outside. Burgos said
          hello in response. Burgos stated that when he went to light
          his cigarette, the Hispanic male ([Victim]) turned back and
          was hit in the chest by a white guy ([Appellant]). However,
          [Investigator] Scrampsie testified that Burgos provided a
          statement to law enforcement that he observed the white
          guy ([Appellant]) run up and punch the Hispanic male
          ([Victim]) as Burgos opened the door. [Appellant] argues
          in his concise statement that Burgos’ inconsistent testimony
          about exchanging greetings with the Hispanic male
          ([Victim]) was inconsistent with the information he provided
          [Investigator] Scrampsie. [Appellant] also points out that
          Burgos testified that there was no argument between the
          white guy ([Appellant]) and the Hispanic male ([Victim]).
          [Appellant] argues that Burgos’ testimony was inconsistent
____________________________________________


3On appeal, Appellant concedes the evidence was insufficient to establish that
he acted in self-defense.

                                           - 12 -
J-A25036-20


         with the testimony provided by Stump that she heard the
         voices of [Appellant] and [Victim] prior to [Appellant]
         lunging towards [Victim]. Therefore, [Appellant] claims
         Burgos’ testimony is inherently unreliable.

         Although [Appellant] relies upon Stump’s testimony to
         attack the testimony of Burgos, [Appellant] simultaneously
         claims that Stump’s testimony was inherently unreliable.
         He argues that her testimony was so equivocal as to what
         occurred, “especially given that she testified that
         [Appellant] did not leave their apartment with the intent to
         kill anyone, but rather to have words with [Victim].”
         [Appellant] also points out that [Stump] wasn’t looking
         during much of the confrontation.

         In this case, unlike Karkaria, supra, the verdict was not
         based on surmise or conjecture. The jury was not required
         to guess at which version of the story to believe due to the
         irreconcilable testimony of an inconsistent witness. The
         Commonwealth presented multiple witnesses during
         [Appellant’s] trial.   [Appellant’s] claims regarding the
         inconsistencies of the testimonies of Burgos and [Stump]
         are attacks on their credibility.

                                  *     *      *

         Here, since the exception set forth in Karkaria, supra does
         not apply, [Appellant’s] claim is more properly characterized
         as a challenge to the weight of the evidence. However,
         [Appellant] failed to raise his claim before this court in
         accordance with Rule 607 of the Pennsylvania Rules of
         Criminal Procedure. See Pa.R.Crim.P. 607(a) (“A claim that
         the verdict was against the weight of the evidence shall be
         raised with the trial judge in a motion for a new trial”).
         Therefore, his challenge to the weight of the evidence is
         waived. …

(Trial Court Opinion at 6-15) (some internal citations omitted). The record

supports the trial court’s sufficiency analysis.       See Hansley, supra.

Therefore, Appellant’s first issue on appeal merits no relief.

      In his second issue, Appellant argues the court erred by failing to issue

                                      - 13 -
J-A25036-20


a jury instruction on voluntary manslaughter. Appellant asserts the evidence

showed he acted in the “heat of passion” or “imperfect self-defense” such that

the voluntary manslaughter jury instruction was warranted. Appellant claims

he requested a voluntary manslaughter jury instruction at the charging

conference, but the court refused to give it. Appellant concludes the court

erred by failing to issue his requested jury instruction, and this Court must

vacate and remand for a new trial on this basis. We disagree.

      Preliminarily, “to preserve a claim that a jury instruction was

erroneously given, the [a]ppellant must have objected to the charge at trial.”

Commonwealth v. Parker, 104 A.3d 17, 29 (Pa.Super. 2014), appeal

denied, 632 Pa. 669, 117 A.3d 296 (2015). Our Supreme Court has explained:

         The pertinent rules [of criminal procedure] require a specific
         objection to the [jury] charge or an exception to the trial
         court’s ruling on a proposed point to preserve an issue
         involving a jury instruction. Although obligating counsel to
         take this additional step where a specific point for charge
         has been rejected may appear counterintuitive, as the
         requested instruction can be viewed as alerting the trial
         court to a defendant’s substantive legal position, it serves
         the salutary purpose of affording the court an opportunity
         to avoid or remediate potential error, thereby eliminating
         the need for appellate review of an otherwise correctable
         issue. This is particularly so where a judge believes that the
         charge adequately covered the proposed points.

Commonwealth v. Pressley, 584 Pa. 624, 630-31, 887 A.2d 220, 224

(2005) (internal citations and footnotes omitted).     See also Pa.R.Crim.P.

647(c) (explaining that no portions of jury charge nor omissions from charge

may be assigned error, unless specific objections are made thereto before jury


                                     - 14 -
J-A25036-20


retires to deliberate); Commonwealth v. Cosby, 224 A.3d 372 (Pa.Super.

2019), appeal granted in part on other grounds, ___ Pa. ___, 236 A.3d 1045

(2020) (holding appellant waived challenge to court’s consciousness-of-guilt

jury instruction because he did not object when charge was given to jury;

appellant’s objections at charging conference were insufficient to preserve his

challenge on appeal); Commonwealth v. Parker, 104 A.3d 17 (Pa.Super.

2014) (holding appellant waived challenge to jury instruction where he failed

to object after court read jury charge; although appellant expressly objected

to flight charge at charging conference, defense counsel responded negatively

when court asked if any additions or corrections to jury charge needed to be

made after court issued jury instructions).

      Instantly, Appellant asked the court to issue a voluntary manslaughter

jury instruction. (See N.T. Trial, 7/16/19, at 275; 282; R.R. at 305; 312)

(N.T. Trial, 7/17/19, at 336; R.R. at 372). The Commonwealth objected to

Appellant’s request.   (See id.)   Ultimately, the court decided a voluntary

manslaughter jury instruction was unwarranted based on the evidence

presented. (Id. at 353; R.R. at 389). Significantly, after the court issued its

jury charge, Appellant did not lodge an objection to the court’s omission of

the voluntary manslaughter jury instruction.      The court expressly asked

counsel if there were any additions or corrections concerning the jury charge,

and defense counsel responded: “No, Your Honor.” (Id. at 399; R.R. at 435).

Under these circumstances, Appellant did not preserve his claim of error for


                                    - 15 -
J-A25036-20


appellate review. See Pa.R.Crim.P. 647(c); Cosby, supra; Parker, supra.

Consequently, Appellant’s second issue on appeal is waived.

      In his third issue, Appellant argues the court made several erroneous

evidentiary rulings.   Specifically, Appellant asserts the court improperly

curtailed his cross-examination of Ms. Stump.          Appellant contends he

attempted to ask Ms. Stump about her heroin addiction and if Appellant had

ever withheld money from Ms. Stump to purchase heroin, to show her

potential bias and motive to testify against Appellant at trial. Appellant also

contends the court refused to let Appellant ask Ms. Stump if she was fearful

after the night of the stabbing because she was afraid of gang members or

others who might be looking for her.     Appellant insists this testimony was

critical because it would have explained why Appellant changed his

appearance after the stabbing—due to fear of retaliation from gang members.

      Appellant also maintains the court erred by admitting evidence of

multiple weapons in this case. Appellant explains the court admitted, over his

objection, the knife recovered in the storm drain, as well as four knives seized

from Appellant’s home upon execution of a search warrant. Appellant claims

this was not a case where there was a question about the murder weapon

because Appellant admitted to stabbing Victim. Rather, Appellant insists the

Commonwealth sought to admit these knives merely to make Appellant look

like a “bad man” or dangerous person in front of the jury. Appellant also

highlights that the Commonwealth could not connect any of the knives


                                     - 16 -
J-A25036-20


presented at trial to the stabbing. Appellant contends admission of the knives

was also unnecessary where Ms. Stump gave a description of the pocketknife

Appellant used to stab Victim.     Appellant stresses that none of the knives

admitted was a pocketknife.       Appellant concludes the court’s evidentiary

rulings destroyed his presumption of innocence, were unduly prejudicial, and

require this Court to vacate and remand for a new trial. We disagree.

      Our standard of review of a trial court’s admission or exclusion of

evidence is well established and very narrow:

          Admission of evidence is a matter within the sound
          discretion of the trial court, and will not be reversed absent
          a showing that the trial court clearly abused its discretion.
          Not merely an error in judgment, an abuse of discretion
          occurs when the law is overridden or misapplied, or the
          judgment exercised is manifestly unreasonable, or the
          result of partiality, prejudice, bias, or ill-will, as shown by
          the evidence on record.

Commonwealth v. M. Montalvo, 604 Pa. 386, 403, 986 A.2d 84, 94 (2009),

cert. denied, 562 U.S. 857, 131 S.Ct. 127, 178 L.Ed.2d 77 (2010) (internal

citations and quotation marks omitted).         Additionally: “A trial court has

discretion to determine both the scope and permissible limits of cross-

examination[; t]he trial judge’s exercise of judgment in setting those limits

will not be reversed in the absence of a clear abuse of that discretion, or an

error of law.”   Briggs, supra at 501-02, 12 A.3d at 335 (internal citation

omitted). Further, our scope of review in cases where the trial court explains

the basis for its evidentiary ruling is limited to an examination of the stated

reason.    Commonwealth v. Stephens, 74 A.3d 1034, 1037 (Pa.Super.

                                      - 17 -
J-A25036-20


2013).   “We must also be mindful that a discretionary ruling cannot be

overturned simply because a reviewing court disagrees with the trial court’s

conclusion.”   Commonwealth v. O’Brien, 836 A.2d 966, 968 (Pa.Super.

2003), appeal denied, 577 Pa. 695, 845 A.2d 817 (2004).

      “The threshold inquiry with the admission of evidence is whether the

evidence is relevant.”      Commonwealth v. Stokes, 78 A.3d 644, 654

(Pa.Super. 2013), appeal denied, 625 Pa. 636, 89 A.3d 661 (2014). “Evidence

is relevant if it logically tends to establish a material fact in the case, tends to

make a fact at issue more or less probable, or supports a reasonable inference

or presumption regarding the existence of a material fact.” Id. See also

Pa.R.E. 401 (defining relevant evidence).       Nevertheless, “[t]he court may

exclude relevant evidence if its probative value is outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Pa.R.E. 403.

      Instantly, in addressing Appellant’s challenges concerning the court’s

evidentiary rulings related to Ms. Stump, the trial court explained:

         At trial, Stump testified on direct examination that she was
         addicted to heroin on May 9, 2018, and using daily.
         [Defense counsel] had ample opportunity to cross-examine
         Stump regarding any animosity she may have had regarding
         [Appellant’s] withholding of her heroin money. A review of
         [defense counsel’s] cross-examination of Stump shows that
         he did ask Stump about her heroin use. … On redirect
         examination, [the Commonwealth] did not ask Stump
         anything about her heroin addiction. However…[defense
         counsel] sought to ask Stump about her heroin use [again]

                                      - 18 -
J-A25036-20


         on recross-examination. [Nevertheless, defense counsel’s]
         recross-examination was limited to the matters raised by
         [the Commonwealth] on redirect examination. Therefore,
         this court properly prohibited [defense counsel] from asking
         those additional questions.

         [Appellant] also claims that this court erred when it
         sustained the Commonwealth’s objection to [defense
         counsel’s] question to Stump regarding her fear of gang
         members seeking to attack her. …

                                  *     *      *

         At sidebar, [the Commonwealth] objected based on a lack
         of relevance and that [defense counsel] had continued to
         ask Stump the same question about whether she was afraid
         of being attacked. When asked, [defense counsel] had no
         evidence to support his assertion that [Victim] and the black
         male were involved in a gang.

         During [defense counsel’s] examination of Stump, he
         repeatedly asked her if she was afraid that she was going to
         be attacked. Stump twice answered in the affirmative when
         asked if she believed that she was concerned that she could
         be attacked. [Defense counsel] then asked Stump if she
         was concerned that [Victim] and the black male could have
         been in a gang and that other people would seek to attack
         her. At that point, this court exercised its discretion and
         sustained [the Commonwealth’s] objection as [defense
         counsel] had already established that Stump was concerned
         that she could be attacked and his inquiries had become
         quite repetitive. Additionally, there was no evidence from
         any source that [Victim] or the black male were in a gang.
         [Defense counsel] had no evidence to support his
         contention. This information was not relevant as it 1) did
         not make any fact more or less probable than it would have
         been without the evidence and 2) the information was of no
         consequence in determining the action. … Therefore, this
         court properly prohibited [defense counsel] from asking his
         question as he only sought to introduce this evidence to
         attack the character of [Victim] and the black male.

(Trial Court Opinion at 20-23) (internal citations omitted).


                                      - 19 -
J-A25036-20


      Here, the court did not permit defense counsel to inquire about Appellant

withholding money for Ms. Stump to buy heroin on re-cross examination,

because Appellant had an opportunity to explore that issue on cross-

examination but did not, and because the Commonwealth did not bring up the

issue on re-direct examination.    We see no reason to disrupt the court’s

limitation on the scope of Appellant’s re-cross examination of Ms. Stump. See

Briggs, supra. See also Commonwealth v. Romano, 392 Pa. 632, 141

A.2d 597 (1958) (explaining cross-examination is matter of right but bounds

of proper cross-examination are necessarily within sound discretion of trial

judge; this is particularly so when applied to re-cross examination; counsel

cannot be permitted to prolong course of trial by continually returning to

matters already considered or as to which counsel has already been given

ample opportunity to examine).

      With respect to Appellant’s attempt to elicit testimony from Ms. Stump

about her fear of retaliation, the trial court properly sustained the

Commonwealth’s objection where Appellant had already asked Ms. Stump

several times about her fear of retaliation, and there was no evidence of record

to support the implication that Victim was part of a gang. See Pa.R.E. 401;

403; Commonwealth v. Wilson, 147 A.3d 7 (Pa.Super. 2016) (holding trial

court did not abuse its discretion by concluding gang testimony was nothing

more than attempt by defendant to impugn victim’s character and that its

effect would have been more prejudicial than probative and might have


                                     - 20 -
J-A25036-20


confused jury).

      Concerning Appellant’s challenge to the introduction of several knives at

trial, the trial court explained that “the forensic pathologist who examined

[Victim] testified that [Victim’s] wound was a stab wound caused by a sharp

instrument that measured five and a half inches. At trial, the Commonwealth

introduced the actual knife located in the storm drain and pictures of the

knives located in [Appellant’s] apartment. The jury could have determined

that one of these knives was used to kill [Victim].” (Trial Court Opinion at 27)

(some internal citations omitted). We agree with the trial court that the knives

were admissible to show the jury that one of them could have been the murder

weapon.   See Commonwealth v. Christine, 633 Pa. 389, 125 A.3d 394

(2015) (explaining fact that accused had weapon or implement suitable to

commission of crime charged is always proper ingredient of case for

prosecution; any uncertainty that weapon is actual weapon used in crime goes

to weight of such evidence; only burden on prosecution is to lay foundation

that would justify inference by fact-finder of likelihood that weapon was used

in commission of crime); Commonwealth v. Lee, 541 Pa. 260, 662 A.2d 645

(1995), cert. denied, 517 U.S. 1211, 116 S.Ct. 1831, 134 L.Ed.2d 935 (1996)

(stating prosecution need not establish that particular weapon was actually

used in commission of crime for it to be admissible at trial, where record

establishes evidence demonstrating that Commonwealth laid foundation to

justify inference that weapons seized by police could have been murder


                                     - 21 -
J-A25036-20


weapons).

      Although Appellant contends introduction of the knives was unnecessary

because Ms. Stump described the murder weapon, Appellant mischaracterizes

Ms. Stump’s testimony. At trial, Ms. Stump made clear that she was standing

across the street from Appellant when he stabbed Victim and that she did not

actually see the stabbing. (See N.T. Trial, 7/16/19, at 101-03; R.R. at 131-

33). Ms. Stump said that Appellant regularly carried a metallic red switchblade

on his person and Ms. Stump did not see that knife again after the stabbing,

so she assumed that was the murder weapon. (See id. at 110-11; R.R. at

140-41). Additionally, Appellant told police that he used a pocketknife to stab

Victim and discarded it after the stabbing by the train tracks near his home,

but police were unable to recover any such knife. Given that Ms. Stump did

not actually see Appellant stab Victim or the murder weapon used, the jury

was free to reject Appellant’s testimony that the pocketknife he claimed he

discarded was the murder weapon, and to infer one of the knives admitted at

trial could have been the murder weapon. Therefore, we see no reason to

disrupt the court’s evidentiary rulings.        See M. Montalvo, supra.

Accordingly, Appellant’s third issue merits no relief and we affirm the

judgment of sentence.




                                    - 22 -
J-A25036-20




     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                                 - 23 -